             Case 8:15-cv-01356-TDC Document 822 Filed 11/20/18 Page 1 of 10



                                         TDC-15-1356
                            De Simone v. VSL Pharmaceuticals, et al


 CoLIA afe 10-L--k- Cori-ES oc -Wve_                             v             c4c fu vv,
Lof2 kr\GL\J-C -k-kn-e_                                                 SikKes
4413 \vou# nok- ( • J2_S fay                                           juvovS.




JUROR NUMBER: I 2--1                                                   DATE: 016

                                                                       TIME:




 For Court Use Only:

 Recy'd by:                          DATE:                     TIME:   9:

 Court Exhibit #:




Jun   )IC( RCN . 2/2009 I
            Case 8:15-cv-01356-TDC Document 822 Filed 11/20/18 Page 2 of 10



                                      TDC-15-1356
                          De Simone v. VSL Pharmaceuticals, et al


C                  uu-e            -c1;vi Chav4 ek-eace .
 lAnalf\V-S




JUROR NUMBER:                                                       DATE:

                                                                    TIME:




 For Court Use Only:

 Recy'd by:                        DATE: I I no       CK TIME:      Li: D   5
 Court Exhibit .




Jury Note (Rev. 2/2009)
            Case 8:15-cv-01356-TDC Document 822 Filed 11/20/18 Page 3 of 10



                                            TDC-15-1356
                                De Simone v. VSL Pharmaceuticals, et al




   2 --k-V:t no\ c
            W42           av-e ‘no-k. -ntslive4 c9..Q1Thevochnici
          cc k.)J42 uokll 10-Q oact
          Cain uu-e \na.ve a ccdcokakov kreaciv
         k-ov us Au uQ cyn\-kondtay 7
     -Thanv-               .(bu




JUROR NUMBER:             2_7                                             DATE:   k.k ACQ
                                                                          TIME:   4 sS revl

 For Court Use Only:

 Recv'd by:                              DATE:                     TIME: 5:`00
 Court Exhibit #:




Jury Note (Rev. 2/2009)
    Case 8:15-cv-01356-TDC Document 822 Filed 11/20/18 Page 4 of 10




                 COURT'S RESPONSE TO JURORS' QUESTIONS

                           DURING DELIBERATIONS

             TDC-15-1356 De Simone v. VSL Pharmaceuticals, et al




-                                                            C(A      CA I elI
     A   "   a    aeilr44. /AAA/    re A cly
    ALEa4              o           ad 7; 0 0 a




                                               If
                                                     tire D. Chuang
                                               United States District Judge
            Case 8:15-cv-01356-TDC Document 822 Filed 11/20/18 Page 5 of 10



                                          TDC-15-1356
                             De Simone v. VSL Pharmaceuticals, et at


 ,G)U“jCnn - WV\9ek kalfteg-VAS \ C.- kil)C OWN 1-4". COVW€
tOD OW\ 1,0 •           AAA-Nr or Diva 04 cv A-Wo
                      (t i t        ia
                             fpoviglie au'i• v\c_c LA)0uU       •
 lat q‘ci-eor-V- on \now -k-c-) Aive v Incknol k 4k c -
     -1 kAan-S




JUROR NUMBER: [           Q 17                                          DATE:   tIMAt
                                                                        TIME:    riNel


 For Court Use Only:

 Recy'd by:       Y-S                  DATE:                    TIME:
 Court Exhibit #:   4

Jury Note (Rey. 2/2009)
Case 8:15-cv-01356-TDC Document 822 Filed 11/20/18 Page 6 of 10




           COURT'S RESPONSE TO JURORS' QUESTIONS

                    DURING DELIBERATIONS

        TDC-15-1356 De Simone v. VSL Pharmaceuticals, et al




 P(e AP      Cts$j t u. iu           I tb        re4          040%
  Otore erka-et    tv„"   cat rotte•gt is   Ai   rim- D•evt




                                       Theodore D. Chuwig
                                       United States District Ju
            Case 8:15-cv-01356-TDC Document 822 Filed 11/20/18 Page 7 of 10



                                         TDC-15-1356
                            De Simone v. VSL Pharmaceuticals, et al

   o wcp \rve,eid                 tD   ansuut-eiv RAI                  c(cieckions?
W4 av-e SA-UCX— on on-e OpetOn LA) Je
       \I                                      a
                                              In c) SI
         Okbk"            (-Vive scurvve 90.9 . 00Na                    Cay\ .
UOV     O DU r-12 CaNAMetil inow 7  K
                                  LK)
w-e_ Ciot(l 4 day '1)11 iDoCicqv e9Vnuir
                --Ofvun '




JUROR NUMBER: -21-1

                                                                       TIME: 3..   0-0

 For Court Use Only:
 Recy'd by: W-5                        DATE:   thRh2           TIME:   3:30
 Court Exhibit #:




Jury Note (Rev. 2/2009)
          Case 8:15-cv-01356-TDC Document 822 Filed 11/20/18 Page 8 of 10




                      COURT'S RESPONSE TO JURORS' QUESTIONS

                                     DURING DELIBERATIONS

                  TDC-15-1356 De Simone v. VSL Pharmaceuticals, et al




                                     d^   re          M.- d       (Wk.       cc- # II . ( a pii;•-151
                               i
- az a CO.                     OLD     • ry 6 rv,ot cii arr e tus-vt 49-1-A nt
 0 r.f2          act iik.--x   1 /44i4    .14 at,    lite t Ott   01-0   a    y-4.7
 14.4 ki-e      4-0 26.t.) ckttri              ..C. 0 0 d o • nn . itod ay_ e)-- 6.
  4.4    0.. ---ii 0.,,, do A.iii Awit of t i a-ric
  or, aid /3 rant &14y ) 7(4444 re.t.,..b. AS-
- 9:00
                                                                     l a.
'teak sang/ frua1/4 •144.17%               er       r. ctreiffro




                                                    U rantesDis;711,
            Case 8:15-cv-01356-TDC Document 822 Filed 11/20/18 Page 9 of 10



                                             TDC-15-1356
                                De Simone v. VSL Pharmaceuticals, et at



   1 0•QopLe corbe on orposk-i 4a.es nc MN's
   dikSoa-k-e cord JQ v--eaky cavoAo+
     cokrv\-e_ 4-0 a covsPv\CuS          6.0
    kpei\--ew WN-esie SiaPs         of\corn-e
   ,e1A-11\-es
   W. owe suci on un-e, ouak-kon Root
  \nauYkn ckates •On-e cw\sw-e_v
  ncA-'At krv\af t vy3 .

                          s\f\aAok w-e cto
   P.S. u.) cio knok---- --kAKat these uotk
   0/\a_ocise Atm:Avow ov -07\02 vveK\-- acty
           v-eacty                                           v\ ow ti>c) u.ye
   \rein\ kovvvovyow

JUROR NUMBER:




 For Court Use Only:

 Recy'd by:

 Court Exhibit #:
                      KS

                          (Ci
                                         DATE:
                                                                   TIME:   4: 33

Jury Note (Rev. 2/2009)
           Case 8:15-cv-01356-TDC Document 822 Filed 11/20/18 Page 10 of 10



                                              TDC-15-1356
                                  De Simone v. VSL Pharmaceuticals, et at




     LXJQ Vav                          aa cif-4 01,          a     u        o\niv-Aou
    \f-P                  k C.*




JUROR NUMBER: Q71                                                            DATE:   kk 7,24 A 6
                                                                             TIME: k 0




 For Court Use Only:

  Recy'd by:                               DATE:   k \19-13)‘ge TIME:            30
 Court Exhibit #:




Jury Note (Rev. 2/2009)
